  Case 8:21-cv-00011-CJC-ADS Document 14 Filed 04/06/21 Page 1 of 2 Page ID #:74

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES – GENERAL

 Case No.       SACV 21-00011-CJC (ADSx)                            Date     April 6, 2021
 Title          Display Vectors LLC v. BenQ America Corp.


 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                    Cheryl Wynn                                        None Present
                    Deputy Clerk                                       Court Reporter
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present
 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                          LACK OF PROSECUTION

        It is a plaintiff's responsibility to prosecute its case diligently. That includes timely
serving the complaint and filing a proof of service. Absent a showing of good cause, “[i]f a
defendant is not served within 90 days after the complaint is filed, the court . . . must dismiss
the action.” Fed. R. Civ. P. 4(m). Here, 90 days have passed since Plaintiff filed the
Complaint, yet no proof of service has been filed. Accordingly, the Court, on its own motion,
hereby ORDERS Plaintiff to show cause in writing no later than April 13, 2021 why this action
should not be dismissed for lack of prosecution. As an alternative to a written response by
Plaintiff, the Court will consider as an appropriate response to this OSC the filing of one of the
following on or before the above date:

    1. A Notice of Voluntary Dismissal (Fed. R. Civ. P. 41), or

    2. A Proof of Service indicating service of the Summons and Complaint was effected on or
       before April 5, 2021. However, if the deadline to answer has passed by the time
       Plaintiff files the proof of service, the response to this Order will be deemed sufficient
       only if one of the following is also filed:

         a. Plaintiff's Request for Entry of Default as to Defendants or Defendants’ Answers, or

         b. A stipulation extending Defendants’ time to respond to the Complaint that complies
            with Local Rule 8.3




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 1
  Case 8:21-cv-00011-CJC-ADS Document 14 Filed 04/06/21 Page 2 of 2 Page ID #:75

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES – GENERAL

 Case No.       SACV 21-00011-CJC (ADSx)                        Date         April 6, 2021
 Title          Display Vectors LLC v. BenQ America Corp.

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a timely and appropriate response. Failure to respond
to this Order may result in dismissal.


                                                                                    -        :        -
                                                  Initials of Deputy Clerk        cw




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                    Page 2 of 1
